IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 133 WM 2018
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
ERIC L. SMITH A/K/A ERIC LOUIS              :
ALFORD,                                     :
                                            :
                    Petitioner              :




                                     ORDER



PER CURIAM

      AND NOW, this 5th day of September, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.